Title: To George Washington from Richard Bland Lee, 25 March 1788
From: Lee, Richard Bland
To: Washington, George

 

Very honored Sir,
Alexandria March 25th 1788

After what passed between your Excellency and Col. Lee, and our subsequent conversation touching my undertaking to write a memoir of the events of the late revolution, for some time past you may have expected my determination: and undoubtedly I should have written to you long ago, if I could have removed those struggles in my mind, which were excited by the grandeur of the subject, and the consciousness of my want of information, and of talents, equal to the description of actions and virtues, which merit and would have ennobled the pen of a Sallust or a Tacitus. I considered that so great an undertaking, so full of glory, so flattering to my ambition, ought not lightly to be attempted by a young man, who in point of literary attainments, feels himself deficient in what is necessary to fulfil the duties of Society even in the mediocrity of station in which fortune has placed him. I considered too that such a subject merited a mind totally devoted to itself, free from the avocations of the world; and that in my case, the necessary attention to provide the easy competence so grateful to the feelings of a freeman, and for the discharge of the sacred obligations due to the memory of a much honored Father, precluded the quiet and leisure indispensable to the proper execution of the design. Notwithstanding these insuperable difficulties pressed upon my mind, the desire of fame still led me to deliberate; Fancy painted to my view the flattering distinction of being honored with the confidence of the most illustrious Character and the glory of transmitting to Posterity that series of events, full of danger, replete with Magnanimity by which their country was delivered from oppression and obtained the dear privilege (if we use it with wisdom) of founding a government on the immutable rights of nature. But it becomes me to correct the illusions of Fancy, and to yield however reluctantly this rich harvest of glory to some one, to whom fortune has been more indulgent, and on whom Nature has bestowed the qualities requisite for the undertaking. So fruitful and so grand a subject cannot fail to employ the attention of the ablest pens. If ever I should think myself capable of engaging in it; and find the necessary leisure, beleive me, Sir, there is

nothing in this world to which I should so fondly devote my attention.
Permit me now to make my most thankful acknowledgements to your Excellency for the friendliness with which you ofFerred me every accomodation and assistance in the execution of the design: a friendliness which I shall ever remember with gratitude and affection. I will trouble your Excellency to make my most respectful devoirs to Mrs Washington and beleive me, Sir, to be with every sentiment of gratitude and esteem both as a citizen, and a man your Excellency’s much honored and very hume Sert

Richard Bland Lee

